              Case 5:21-cv-00638-JD Document 1 Filed 06/21/21 Page 1 of 10


                                                                                          FILED
                        IN THE UNITED STATES DISTRICT COURT                                 JUN 2 1 2021
                       FOR THE WESTERN DISTRICT OF OKLAHOMA
                                                                                   U^S.carmelita reeder shinn, clerk
                                                                                        DIST. ^^U^yWESTERN   DIST. OKLA.
                                                                                                              ..DEPUTY


   P>fr/ciAf L
 (Enter the full name of the plaintiff.)
                                           CIV                                                            JD
 V.                                                      Case No.
                                                        (Court Clerk will insert case number)

(1)        ^4^/bktahMrA
                      Mii^ers                 ,
 OW}'>hk^                   Jill f)li\Jer      ■
(Enter the full name of each defendant. Attach
 additional sheets as necessary.)



                     PRO SE PRISONER CIVIL RIGHTS COMPLAINT

                                           Initial Instructions

 1.      You must type or legibly handwrite the Complaint, and you must answer all
questions concisely and in the proper space. Where more space is needed to answer any
question, you may attach a separate sheet.

2.       You must provide a full name for each defendant and describe where that
defendant resides or can be located.

3.       You must send the original complaint and one copy to the Clerk of the District
Court.


4.       You must pay an initial fee of $402 (including a $350 filing fee and a $52
administrative fee). The complaint will not be considered filed until the Clerk receives
the $402 fee or you are granted permission to proceed informa pauperis.

5.       If you cannot prepay the $402 fee, you may request permission to proceed in
forma pauperis in accordance with the procedures set forth in the Court's form
application to proceed informa pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3.

Rev. 10/20/2015
           Case 5:21-cv-00638-JD Document 1 Filed 06/21/21 Page 2 of 10




                  If the court grants your request, the $52 administrative fee will not be
                  assessed and your total filing fee will be $350.

                  You will be required to make an initial partial payment, which the court
                  will calculate, and then prison officials will deduct the remaining balance
                  from your prison accounts over time.

                  These deductions will be made until the entire $350 filing fee is paid,
                  regardless of how the court decides your case.

7.     The Court will review your complaint before deciding whether to authorize
service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. §
1997e(c)(l). If the Court grants such permission, the Clerk will send you the necessary
instructions and forms.

8.     If you have been granted permission to proceed in forma pauperis, the United
States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed informa pauperis, you
will be responsible for service of a separate summons and copy ofthe complaint on each
defendant iu accordance with Rule 4 ofthe Federal Rules of Civil Procedure.




                                         COMPLAINT


1.     Jurisdiction is asserted pursuant to:
            42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
       generally apply to state prisoners), or
            Bivens v. Six Unknown Named Agents ofFed. Bureau ofNarcotics, 403 U.S.
       388 (1971), and 28 U.S.C. § 1331 (NOTE; these provisions generally apply to
       federal prisoners)

       If you want to assert jurisdiction under different or additional statutes, list these
below:




Rev. 10/20/2015
             Case 5:21-cv-00638-JD Document 1 Filed 06/21/21 Page 3 of 10




n.     state whether you are a;
        Y Convicted and sentenced state prisoner
            Convicted and sentenced federal prisoner
            Pretrial detainee
            Immigration detainee
            Civilly committed detainee
            Other (please explain)

TTT.   Previous Federal Civil Actions or Appeals
       List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.
        1. Prior Civil Action/Appeal No. 1
           a. Parties to previous lawsuit;

               Plaintiff(s): TVrni\A                            ii.e,r
                   Defendant(s):             ^                 (X


            b. Court and docket number:           f\l^- ^~20'2()'~G(n
            c. Approximate date offiling: Ty^r.{^.YAlo(?r
            d. Issues raised:                      X          la




            e. Disposition (for example: Did you win? Was the case dismissed? Was
               summary judgment entered against you? Is the case still pending? Did you
                   appeal?): "7/^ /lag/f k        p^/lc/j/W-


            f. Approximate date of disposition: Is'
        Ifthere is more than one civil action or appeal, describe the additional civil actions
 or appeals using this same format on a separate sheet(s).
 Rev. 10/20/2015
 Case 5:21-cv-00638-JD Document 1 Filed 06/21/21 Page 4 of 10




                       M^e 0^ktJeo:ti^.           . ___


  -




     SJht tfidi0 at Hi tMk^iyi i^4(ia

 frcpdvllm%m'
          7^^ iThlC^iM4jMprf&rl§ mrruiti-Ae MdmhpAsL
 \




J».. - 'TUS dfikwi Imol'5
^fpelliU^

          frejtAtkfd                 p                          „
      i                kfropd^jdmldelk
            Case 5:21-cv-00638-JD Document 1 Filed 06/21/21 Page 5 of 10




rV.   Parties to Current Lawsuit

        State information about yourself and each person or company listed as a defendant
in the caption (the heading) ofthis complaint.
       1.     Plaintiff

              Name and any aliases:                                    fror/j
                  Address:    /f y                      0taA/               . 7^^£)3b>

              Inmate No.:

       2.         Defendant No. 1

                  Name and official positionrT^


                  Place ofemployment and/or residence:                     (^/iLur^DU^^


                  How is this person sued?()official capacity,()individual capacity,^
                  both


       3.         Defendant No.2


                  Name and official position:.                  ^fpgl^r5


                  Place of employment and/or residence: CtmArjMt/Af.
                    31^ ^.Iv, S^<^.              CQij
                  How is this person sued? ()official capacity,()individual capacity, M
                  both

       If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).




Rev. 10/20/2015
             Case 5:21-cv-00638-JD Document 1 Filed 06/21/21 Page 6 of 10




rV.    Parties to Current Lawsuit
        State information about yourself and each person or company listed as a defendant
in the caption (the heading) ofthis complaint.
       1.      Plaintiff

               Name and any aliases:             k'fii-U*         ^
               Address: -h.f        f. [1P\                        jdhlo ,7^63^
               Inmate No.:

       2.      Defendant No.?

               Name and official position:                       J//f [)(((Wjf

                   Place of employment and/or residence:

                                            'SkS'd^

                   How is this person sued?()official capacity,()individual capacity,
                   both


        3.         Defendant No.^
                   Name and official position:



                   Place of employment and/or residence:



                   How is this person sued?()official capacity,()individual capacity,()
                   both

       If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).




 Rev. 10/20/2015
            Case 5:21-cv-00638-JD Document 1 Filed 06/21/21 Page 7 of 10




V.      Cause of Action

                                            Instructions

1.     Provide a short and plain statement ofeach claim.
       •          Describe the facts that are the basis for your claim.
       •          You can generally only sue defendants who were directly involved in
                  harming you. Describe how each defendant violated your rights, giving
                  dates and places.
       •          Explain how you were hurt and the extent of your injuries.

2.      You are not required to cite case law.
       •          Describe the constitutional or statutory rights you believe the defendant(s)
                  violated.

       •          At this stage in the proceedings, you do not need to cite or discuss any case
                  law.


3.      You are not required to attach exhibits.
       •          If you do attach exhibits, you should refer to the exhibits iu the statement of
                  your claim and explain why you included them.

4.     Be aware ofthe requirement that you exhaust prison grievance procedures before
       filing your lawsuit.
       •          If the evidence shows that you did not fully comply with an available
                  prison grievance process prior to filing this lawsuit, the court may dismiss
                  the xmexhausted claim(s) or grant judgment against you. See 42 U.S.C. §
                  1997e(a).
       •          Every claim you raise must be exhausted in the appropriate manner.

5.     Be aware ofany statute oflimitations.
       •          If you are suing about events that happened in the past, your case may be
                  subject to dismissal under the statute of limitations. For example, for many
                  civil rights claims, an action must be brought within two years fi*om the
                  date when the plaintiff knew or had reason to know of the injury that is the
                  basis for the claim.




Rev. 10/20/2015
              Case 5:21-cv-00638-JD Document 1 Filed 06/21/21 Page 8 of 10




6.       Do not include claims relating to your criminal conviction or to prison
         disciplinary proceedings that resulted in loss ofgood time credits.
      •           If a ruling in your favor "would necessarily imply the invalidity" of a
                  criminal conviction or prison disciplinary punishment affecting the time
                  served, then you cannot make these claims in a civil rights complaint unless
                  you have already had the conviction or prison disciplinary proceeding
                  invalidated, for example through a habeas proceeding.

                                              Claims


      List the federal right(s) that you believe have been violated, and describe what
happened. Each alleged violation of a federal right should be listed separately as its own
claim.


         1.       Claim 1:

                (1)      List the right that you believe was violated;
                                  -hy /2           htpJ id/ns j/m/sklw'/Ui m
                                                             c^/fpAme.
                         ir)^mrywecr\ IWL—                        (liA,r\A^ ffhl ,

                  (2)    List the defendant(s) to this claim: (If you have sued more than one
                         defendant, specify each person or entity that is a defendant for this
                         particular claim.)




Rev. 10/20/2015
            Case 5:21-cv-00638-JD Document 1 Filed 06/21/21 Page 9 of 10




              (3)       List the supporting facts:
      /lO ^a/rA                           ^a                  IM^ &^(            f/lciM

         U6pnry'ff^pr^js<4'imfi// /^/y/Sf,Cj///i!a>r//                   Mtr/6^/-^ ///m/I^
    ^/f/J inf/i.                       h i/^r /V^/y ^jMMkf                ruifh ^k^ir/rid
              (4)       Relief requested: (State briefly exactly what you want the court to
                        do for you.)

      yfil'6^ 7^                   ./is                  /t^Vok^
     oTi          i/AnJfC}-. Chunu^ yj,fiJti/i'/es Jr^
     hrj^W               pn^
     (mJ p^rirJ                   firr ^4Aff/mHm /maiMh Me/m
       2.         Claim 11:

              (1)        List the right that you believe was violated:
       v^/y /»;/^ A C/i/j./7<^/ Lyr.r /m/M/^rfl                                      /HZ
      6Mlst               ^




                  (2)    List the defendant(s) to this claim: (If you have sued more than one
                         defendant, specify each person or entity that is a defendant for this
                         particular claim.)
      "fu                                        -H^is u?d//iJ'm aU4k itJj>. filffiwecl
      }^r^{jh^D                   ry          Hfkk}^<(1)1^ pd/fid^ r/fHiU /H fht
                        of




Rev. 10/20/2015
              Case 5:21-cv-00638-JD Document 1 Filed 06/21/21 Page 10 of 10




               (3)       List the supporting facts:
                              fr^CJjkrr /ihrniir/s/fffdmiBC^Ks mJg /XPferfii, /T/T/z/^V
                            /Sm///i(ji/rJ?yyAl        Shu/hd'
                     /n                                                      arr.     M6t
      (^fy,                  r/^//                   He r0^oCmm^L
               (4)        Relief requested: (State briefly exactly what you want tbe court to
                          do for you.)
                  jlf. rjsii)/fliihiyL<i iijdiIk5^         9:ptk^rig                 4^
               idP-MR                 IvA -Gslfusl^4rAvi is/^/^Jtrrl ^rad^      /'ma'^
                                  /hc/a^/M^ ii//mpil iMpffrnMSnf-          ^y/j^oy.
                               WPdffidfilhffl^ for                 M
       If there are more than two claims that you wish to assert, describe the additional
claims using this same format on a separate sheet(s).


VI.    Declarations


       I declare under penalty of peijury that the foregoing is true and correct.



^jpA^cfyLjffiniiSA?                                          U-ll'P/iiJ
Raintiff's signature                                       Date



       I furtha: declare under penalty of perjury that I placed this complaint in the
prison's legal mail system, with the correct postage attached, on the         day of
titittoS-. 20IL-


                                                            \o'\[-7^n
T^laintiff^s s'i^ature                                      Date

Rev. 10/20/2015
